DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Response to Arguments
Applicant’s argument has been fully considered but it is not persuasive. 
Claim 1 recites, inter alia, “a plurality of guiding shafts . . . that provides a controlled channel . . . the channel provided by the at least one plurality of guiding shafts . . .”
Contrary to the limitation above that the channel is provided by the guiding shafts, Applicant argues that the channel at issue is provided by the bushings.  As Applicant writes, “the term ‘channel’ of the amended independent Claim 1 is provided by the bushings (441a), (441b) and (441c) through which the plurality of guiding shafts (411a), (411b) and (411c) are enclosed and moves in upward/downwards direction to facilitate the movement of the robotic arm (201) mounted to the second side (407b) of the top plate.”  See Remarks at 9 (emphasis added).  Therefore, Applicant’s argument is inapplicable to the recited limitation at issue. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites “channel provided by the at least one guiding shaft (411).”  The drawings do not depict the channel provided by the at least one guiding shaft.  Therefore, the recited  “channel provided by the at least one guiding shaft ( 411)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The amendment filed 02/11/2022is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The specification, as amended, discloses that the “[t]hree bushings (441a), (441b) and (441c) are attached to a circular band (413).”  (p. 11).  However, the original specification merely discloses that the guide shafts are connected to a circular band (413).  See, e.g., [0065] (“Each of the three guiding shafts (411a), (411b), and (411c) are connected to the circular band (413) with the help of respective bushing (441).”) (emphasis added).
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all dependent claims therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “channel provided by the at least one guiding shaft (411).”  
1 a  trench, furrow, or groove,2 and a furrow or groove.3  Therefore, the term “channel” is construed as a groove in the at least one guiding shaft.  See MPEP § 2111.01.  
Such as construal is consistent not only with the plain or conventional meaning of the term but also with the specification.  As noted above, claim 1 recites a channel provided by one (or more) guiding shaft(s).  Such a limitation precludes a construal of the term “channel” as the space between more than one guiding shafts.  So, the term “channel” is construed as a groove in the at least one guiding shaft.  
However the specification does not disclose the recited “channel” or groove in the at least one guiding shaft.  The specification merely states that “[t]he telescopic pillar (415) defines a longitudinal axis (A) to provide upward and downward movement of the two or more tubular members in the channel provided by the guiding shafts (411a), (411b), (411c) such that the telescopic pillar (415) moves the robotic arm (201) attached to the top plate (407) in a position in which a portion of the robotic arm (201) is exposed to contact a patient on a surgical table.”  See [0067].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/channel
        2 https://www.thefreedictionary.com/channel
        3 https://www.lexico.com/en/definition/channel